DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been reviewed by the examiner and entered of record in the file.  Accordingly, claim 1 has been amended.
2.	Claims 1, 2, 3-12 and 15-20 are pending in the instant application.
3.	Claims 5, 6, and 15-20 remain previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
4.	The scope of the invention of the elected subject matter as set forth previously is as follows:
A composition comprising R-perillic acid, wherein the composition comprises a beverage.
5.	The non-elected subject matter of claims 1, 2 and 3-12 in part is currently withdrawn from further consideration, pursuant to 37 CFR 1.142(b). 
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on December 4, 2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner.  Please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	 Claims 1-4 and 7-12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Rieks, WO 2004/076400 A1 (published 09/10/2004, machine translation provided), in view of Wang et al, (J. Food Protection 2012).
	Claim 1, as amended, is directed to an aqueous composition comprising perillic acid, (more specifically R-perillic acid (claim 11)), more specifically a beverage (claim 12),  wherein the composition has a pH in the range of from 2.5 to 6.5, and wherein R-perillic acid is present in an amount that does not exceed the value CPA as determined according to the following equation: CPA= 0.1% (w/v) *lnpH + 25%, so that the composition is capable of maintaining the total amount of Lactobacillus sp present in the composition below 1,000 cfu/mL after 28 days at 22-25°C.  Claims 2 and 4 limit the weight percentage of perillic acid.  Claims 7 and 8 limit the pH range. Claims 9 and 10 limit the water content of the composition.  
Rieks teaches perillic acid as a preservative in composition, preferably in an aqueous preparation, a juice, or a food preservative, please see lines 17-20 on page 12 of the translation, and in particular claim 44: 

    PNG
    media_image1.png
    254
    372
    media_image1.png
    Greyscale
, wherein R is O(CO)R3 and wherein “R3” is hydrogen, and claims 49-51, which recite aqueous preparations/ a juice/ food.  On page 8 of the translation, eight lines up from the bottom, Rieks teaches that, “both the R and the S configurations of the compounds and mixtures thereof… are included” in the invention.  Rieks teaches a weight percent range of 0.001 to 10% w/v, preferably 0.1% to 2% w/v in lines 45-46 of page 12 of the translation.  Rieks teaches water content in an amount up to 100% in Example 18 on pages 16-17.
	Rieks teaches aqueous preparations comprising R-perillic acid as a preservative in an amount of 0.01 to 1% w/v, wherein water is added up to 100% in Example 18 (see pages 16-17 of the translation), but does not specifically teach wherein the pH range is from 2 to less than 7.
However, Wang et al teach a variety of juices having pH that fall within in the instantly recited ranges, please see page 1874, column 1, section “Fruit juices,” wherein orange juice no. 1 has a pH of 3.4, orange juice no. 2 has a pH of 3.8, and carrot juice has a pH of 6.3.  Therefore in formulating fruit juices as taught by Rieks, it is evident that said juices would have a pH that falls within the range required by claims 1, 7 and 8.  

pH, temperature, pressure, etc) of a known composition does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent. It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Regarding the recitation of the range of weight % by volume of R-perillic acid in claims 2 and 4, please see MPEP 2144.05, wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, the optimization of result effect parameters (e.g., % w/v concentration) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Claim 1 concludes with a recitation of the intended outcome of the administration of the R-perillic acid composition: “so that the composition is capable of maintaining the total amount of Lactobacillus sp present in the composition below 1,000 cfu/mL after 28 days at 22-25°C.” A claimed composition maybe obvious because it was suggested by, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the total amount of Lactobacillus sp present in the composition after 28 days is considered a latent property of the composition disclosed by Rieks and the alleged unexpected result does not confer patentability.
	Accordingly, one of ordinary skill in the art would have been guided by the prior art to make the invention as claimed because Rieks teaches an aqueous composition comprising R-perillic acid as a preservative, in the recited range of weight percent by volume.
	Regarding claims 9 and 10, the amount of water in the composition is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal weight percent of water relative to the total amount of composition in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 9 and 10 are also rejected as prima facie obvious.
	

Applicant’s Response
10.	Applicant traverses the rejection.  Initially, Applicant argues that the amendment to claim 1 regarding the outcome of the administration of the perillic acid composition clarifies the recited composition, i.e. relates to what the composition does.
	In response to the examiner’s statement: “absent evidence to the contrary, the perillic acid juice composition disclosed in the prior art has substantially the same properties as the qualitative properties set forth in claim 1,” Applicant submits a Rule 1.132 Affidavit of Fact showing that the antimicrobial activity of R-perillic acid is pH-dependent (in contrast to carvone, terpineol and geraniol), demonstrated against different microorganisms in Figures 1 and 2. Applicant argues that the pH dependent upper limit of perillic acid is not a conventional variant, alleging that R-perillic acid functions better at lower pH values, “so that the upper limit can be chosen lower at lower pH values. This is exactly what the pH-dependent formula in claim 1 does,” (Applicant’s response, last paragraph of page 8).
 	Applicant contends that an inventive step should also be acknowledged with respect to the Lactobacillus sp present in the composition after 28 days (i.e. not a latent property), and refers to results presented in Table 3, paragraph [0101] on page 23 of the substitute specification.

Response to Arguments
11.	Applicant’s arguments have been fully considered but are not found persuasive. 

	
R-perillic acid is pH-dependent, such that these properties distinguish the instant composition over that taught by the prior art, the examiner respectfully disagrees. The instant R-perillic acid composition is structurally the same as the composition (i.e. juice) comprising R-perillic acid taught by Rieks and Wang et al, but functionally different.  By replicating known conditions for reaching the perillic acid composition, one would obtain the same properties of said composition, i.e. the pH and antimicrobial activity.  
	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness.
	Regarding Applicant’s argument that the enhanced antimicrobial activity of R-perillic acid is pH-dependent and unexpectedly beneficial when compared to the prior art (i.e. superior percent inhibition when compared to carvone, terpineol or geraniol,  against both Aspergillus brasiliensis and Saccharomyces cerevisiae) as demonstrated in Figures 1 and 2 of the 1.132 Declaration, according to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
	Therefore the examiner recommends inserting criticality from the compositions of R-perillic acid required for enhanced microbial inhibition into the claims, i.e. inserting the % w/v concentration of R-perillic acid from Figures 1 and 2 of the 1.132 Declaration into claim 1.
	Therefore, Applicant's arguments as to the nonobviousness of the claims are not persuasive and the rejection of claims 1, 2, 4, and 7-12 is maintained.

Conclusion
12.	In conclusion, claims 1, 2, 4-12 and 15-20 are pending in the application.  Claims 5, 6 and 15-20 are presently withdrawn as directed to non-elected inventions.  Claims 1, 2, 4 and 7-12 are rejected.  No claim is currently allowable.

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /JANET L COPPINS/ Examiner, Art Unit 1628                                                                                                                                                                                                       March 8, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611